19-23185-rdd        Doc 73       Filed 07/15/19       Entered 07/15/19 22:13:24                Main Document
                                                     Pg 1 of 3


Keith H. Wofford
Daniel G. Egan
Roy G. Dixon
ROPES & GRAY LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Telephone: (212) 596-9000
Facsimile: (212) 596-9090

Counsel for CareCentrix Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          )
                                                                )       Chapter 11
Retrieval-Masters Creditors Bureau, Inc.,1                      )
                                                                )       Case No. 19-23185 (RDD)
                                     Debtor.
                                                                )
                                                                )
                                                                )

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that CareCentrix Inc. (“CareCentrix”), a party in interest in the

above-captioned case, hereby appears by and through its undersigned counsel pursuant to Section

1109(b) of the United States Bankruptcy Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

Pursuant to Bankruptcy Rule 2002(g), CareCentrix hereby requests that copies of all notices and

pleadings given or filed in the above-captioned cases be given and served upon the following

counsel at the following addresses, telephone numbers and email addresses:




1
    The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
    address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor
    also does business as American Medical Collection Agency.


76579924_1
19-23185-rdd      Doc 73      Filed 07/15/19     Entered 07/15/19 22:13:24           Main Document
                                                Pg 2 of 3


 Keith H. Wofford
 Daniel G. Egan
 Roy G. Dixon
 Ropes & Gray LLP
 1211 Avenue of the Americas
 New York, NY 10036-8704
 Telephone: (212) 596-9000
 Facsimile: (212) 596-9090
 Email: keith.wofford@ropesgray.com
        daniel.egan@ropesgray.com
        roy.dixon@ropesgray.com
        brcalendar@ropesgray.com

        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, this request includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading or request,

whether formal or informal, written or oral, whether transmitted or conveyed by regular mail,

electronic mail, delivery service or some other means, or otherwise filed or made with regard to

these cases and proceedings therein. Further, this request includes copies of any disclosure

statements to be submitted prior to approval and any and all plans of reorganization.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not constitute

a submission by CareCentrix to the jurisdiction of the Bankruptcy Court. This Notice of

Appearance and any subsequent appearance, pleading, claim or suit is not intended nor shall be

deemed to waive any of CareCentrix’s substantive or procedural rights, including: (i) the right to

have final orders in non-core matters entered only after de novo review by a district court judge;

(ii) the right to trial by jury in any proceedings so triable herein or in any case, controversy or

proceeding related hereto; (iii) the right to have the reference withdrawn by the United States

District Court for this district in any matter subject to mandatory or discretionary withdrawal or

the right to seek abstention in favor of any state court; or (iv) other rights, claims, actions, defenses,


                                                    2
76579924_1
19-23185-rdd     Doc 73    Filed 07/15/19     Entered 07/15/19 22:13:24        Main Document
                                             Pg 3 of 3


setoffs, or recoupments to which CareCentrix is or may be entitled to under agreements, in law, or

in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments expressly are

hereby reserved. Nor shall this request for notice be deemed to constitute consent to electronic

service of any pleading or papers for which mailed or personal service is required under the

applicable Bankruptcy Rules or Federal Rules of Civil Procedure.

 Dated: July 15, 2019
        New York, New York
                                            /s/ Keith H. Wofford
                                            Keith H. Wofford
                                            Daniel G. Egan
                                            Roy G. Dixon
                                            ROPES & GRAY LLP
                                            1211 Avenue of the Americas
                                            New York, NY 10036-8704
                                            Telephone: (212) 596-9000
                                            Facsimile: (212) 596-9090

                                            Counsel for CareCentrix Inc.




                                                3
76579924_1
